DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/25/2022 has been entered. Claims 1, 7, 8, 11 and 12 are currently amended.  Claims 14-15 have been cancelled.  Claims 1-13 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 1/25/2022, with respect to 112(b) and 112(d) rejections has been fully considered and is persuasive.  The 112(b) and 112(d) rejections are withdrawn.

Applicant's argument, see page 4, filed on 1/25/2022, with respect to 102 and 103 rejections has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest the claimed magnetic permeability of 55000 or more.  The 102 and 103 rejections are withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a soft magnetic alloy comprising the recited composition, magnetic flux density, and a magnetic permeability µ’ at 1 kHz of 55000 or more.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Sawa et al (JPH09213514A), hereinafter “Sawa”.  Sawa teaches a soft magnetic alloy with overlapping composition.  However, Sawa does not teach the claimed magnetic permeability µ’ at 1 kHz of 55000 or more.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762